DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 6-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5263947 A (Kay), hereinafter Kay in view of US 20040176746 A1 (Forral), hereinafter Forral.
Regarding claim 1, Kay teaches a male external catheterization system (Fig. 2) comprising: 
a panel (5), the panel being pliable, as shown by their deformation to adhere to the penis (4) in Fig. 2 and 3, the panel having an orifice (10) substantially centrally positioned therethrough (Fig. 4); and 
a tube (1) coupled to an outer face of the panel and extending from the orifice (Fig. 2), the tube being circumferentially larger proximate to the panel, as seen in Fig. 2. The tube is configured for insertion of at least a portion of a penis from an inner face of the panel, as demonstrated by its curved shape and being placed over the penis (Col. 8: lines 32-34).

Kay fails to teach the tube being configured for engaging a suction unit, wherein the suction unit is configured for suctioning urine exiting the penis through the tube into the suction unit.
Forral teaches a male external catheterization system (Fig. 6) comprising the tube (90) being configured for engaging a suction unit (at least 40 and 60), wherein the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kay with the suction unit of Forral to prevent backflow of urine onto the penis [Forral 0049].

Regarding claim 3, Kay in view of Forral teaches the male external catheterization system of claim 1. 
Kay further teaches the panel (5) having a cutout positioned therein, as evidenced by the spacing between the petal shaped panels (5) seen in Fig. 2, the cutout extending into the panel from a perimeter of the panel (Fig. 2 and 3).

Regarding claim 4, Kay in view of Forral teaches the male external catheterization system of claim 3. 
Kay further teaches the cutout is V-shaped such that the cutout is dimensionally narrower distal from the perimeter as shown in Fig. 2 where the spacing between individual panel section tapers from a wider to narrower spacing between them (Fig. 2) (Col. 3: lines 26-29).

Regarding claim 6, Kay in view of Forral teaches the male external catheterization system of claim 1. 


    PNG
    media_image1.png
    315
    526
    media_image1.png
    Greyscale

Kay Annotated Figure

Regarding claim 7, Kay in view of Forral teaches the male external catheterization system of claim 6. 
Kay further teaches the bend (Kay Annotated Figure) is positioned such that the second segment (Kay Annotated Figure) is substantially parallel to the panel (5) as seen in Fig. 2. Once installed, the panel sections curve to align with the penis of the user, making the second segment substantially parallel to the panel.

Regarding claim 8, Kay in view of Forral teaches the male external catheterization system of claim 6. 
Kay further teaches the first segment tapers (Kay Annotated Figure) from the panel (5) to the second segment (Kay Annotated Figure), such that the first segment is circumferentially larger proximate to the panel (Fig. 4) wherein the first segment is configured for sealably coupling to the penis, through hydrocolloid disc (2) (Col. 5: line 67 – Col. 6: line 1).

Regarding claim 9, Kay in view of Forral teaches the male external catheterization system of claim 1. 
	Kay further teaches the tube has a connector (8) which supports various tubing connectors (Col. 3: lines 53-56).
	Kay in view of Forral fails to teach the suction unit comprising: a reservoir; a conduit engaged to and extending from the reservoir and being configured for engaging to the tube for fluidically coupling the tube to the reservoir; and a suctioning device engaged to the reservoir and being configured for partially evacuating air from the reservoir for suctioning the urine exiting the penis through the tube and the conduit into the reservoir.
Forral further teaches the suction unit (at least 40 and 60) comprising: 
a reservoir (42); 

a suctioning device (62) (Fig. 5A) engaged to the reservoir, via (52) (Fig. 6A), and being configured for partially evacuating air from the reservoir for suctioning the urine exiting the penis through the tube and the conduit into the reservoir [0054].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Kay in view of Forral to incorporate the vacuum reservoir system of Forral to remove excess moisture and heat from the catheter [0047], thereby improving user comfort [Forral 0047].

Regarding claim 10, Kay in view of Forral teaches the male external catheterization system of claim 9. 
Forral further teaches a connector (50) engaged to the tube (90) distal from the catheter assembly (20), corresponding to the panel of Kay panel and being configured for engaging the conduit (37) for fluidically coupling the tube to the reservoir (42) (Fig. 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Kay in view of Forral to incorporate the vacuum reservoir system of Forral to remove excess 

Regarding claims 13 and 14, Kay in view of Forral teaches the male external catheterization system of claim 1. 
Kay in view of Forral teaches the male external catheterization system of claim 1, but fails to teach a fastener engaged to the tube distal from the panel and being configured for selectively engaging skin of a user for fastening the tube to the user.
Forral teaches a male catheterization system (Fig. 6) comprising a fastener (110) engaged to the tube (90) distal from the catheter assembly (20), corresponding to the panel of Kay, and being configured for selectively engaging skin of a user for fastening the tube to the user [0040]. Forral further teaches the fastener is adhesive tape type [0040].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tubing of Kay in view of Forral with the fastener of Forral to keep the tubing in position [Forral 0040] and prevent damage or pulling.

Regarding claim 15, Kay in view of Forral teaches the male external catheterization system of claim 1. 
Kay further teaches an adhesive (Col. 6: lines 17-20) engaged to the inner face of the panel (5) (Fig. 4) and being configured for adhesively coupling the panel to skin proximate to the penis (Col. 6: lines 17-20).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Forral and further in view of US 20170246026 A1 (Laniado), hereinafter Laniado.
Regarding claim 2, Kay in view of Forral teaches the male external catheterization system of claim 1, but fails to teach the panel is substantially circularly shaped.
	Laniado teaches a male external catheterization system (Fig. 1 and 2) comprising a panel (20) for attachment to the para-meatal area (Fig. 13D), the panel being substantially circularly shaped (Fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel shape of Kay in view of Forral with the panel shape of Laniado as being obvious to try when choosing from the finite number of shapes available which are capable of wrapping around the para-meatal region of the user’s penis. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Forral and further in view of US 20180098877 A1 (Pierson), hereinafter Pierson.
Regarding claim 5, Kay in view of Forral teaches the male external catheterization system of claim 1, but fails to teach the panel comprises silicone.
Pierson teaches a male external catheterization system (Fig. 3B) in which the circular panel (136) comprises silicone [0009].
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Forral and further in view of US 20040006321 A1 (Cheng et al.), hereinafter Cheng.
Regarding claims 11 and 12, Kay in view of Forral teaches the male external catheterization system of claim 6. 
Kay in view of Forral fails to teach a first sheath engaged to an inner surface of the first segment of the tube and being configured for wicking urine from the first segment into the second segment and a second sheath engaged to the first sheath and being configured for transferring the urine to the first sheath.
Cheng teaches male external catheterization system (Fig. 2B) comprising a first sheath (106) engaged to an inner surface of the first segment of the tube (250) (Fig. 2B) and being configured for wicking urine from the first segment (250) into the second segment (104) [0209]. Cheng further teaches a second sheath (260) engaged to the first sheath (Fig. 2B) and being configured for transferring the urine to the first sheath as seen by the flow path created in Fig. 1 from (260) to (106) into the reservoir.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Forral, Cheng, Laniado and Pierson. 
Regarding claim 16, Kay teaches a panel (5), the panel being pliable, as shown by their deformation to adhere to the penis (4) in Fig. 2 and 3, the panel having an orifice (10) substantially centrally positioned therethrough (Fig. 4); and Kay further teaches the panel (5) having a cutout positioned therein, as evidenced by the spacing between the petal shaped panels (5) seen in Fig. 2, the cutout extending into the panel from a perimeter of the panel (Fig. 2 and 3).
Kay further teaches the panel (5) having a cutout positioned therein, as evidenced by the spacing between the petal shaped panels (5) seen in Fig. 2, the cutout extending into the panel from a perimeter of the panel (Fig. 2 and 3).
Kay further teaches the cutout is V-shaped such that the cutout is dimensionally narrower distal from the perimeter as shown in Fig. 2 where the spacing between individual panel section tapers from a wider to narrower spacing between them (Fig. 2) (Col. 3: lines 26-29).
Kay further teaches a tube (1) coupled to an outer face of the panel and extending from the orifice (Fig. 2), the tube being circumferentially larger proximate to the panel, as seen in Fig. 2. The tube is configured for insertion of at least a portion of a penis from an inner face of the panel, as demonstrated by its curved shape and being placed over the penis (Col. 8: lines 32-34).

Kay further teaches the tube (1) having a bend (Kay Annotated Figure) positioned therein proximate to the panel (Fig. 4) defining a first segment (Kay Annotated Figure) and a second segment (Kay Annotated Figure) of the tube, the first segment being circumferentially larger than the second segment (Fig. 4), wherein the first segment is configured for insertion of the at least the portion of the penis as demonstrated by its curved shape and being placed over the penis (Col. 8: lines 32-34).
Kay further teaches the bend (Kay Annotated Figure) is positioned such that the second segment (Kay Annotated Figure) is substantially parallel to the panel (5) as seen in Fig. 2. Once installed, the panel sections curve to align with the penis of the user, making the second segment substantially parallel to the panel.
Kay further teaches the first segment tapers (Kay Annotated Figure) from the panel (5) to the second segment (Kay Annotated Figure), such that the first segment is circumferentially larger proximate to the panel (Fig. 4) wherein the first segment is configured for sealably coupling to the penis, through hydrocolloid disc (2) (Col. 5: line 67 – Col. 6: line 1).
Kay further teaches an adhesive (Col. 6: lines 17-20) engaged to the inner face of the panel (5) (Fig. 4) and being configured for adhesively coupling the panel to skin proximate to the penis (Col. 6: lines 17-20).
Kay fails to teach the panel being substantially circularly shaped, the panel comprising silicone, the tube being configured for engaging a suction unit, wherein the suction unit is configured for suctioning urine exiting the penis through the tube into the suction unit; the suction unit comprising: a reservoir, a conduit engaged to and 
Forral teaches a male external catheterization system (Fig. 6) comprising the tube (90) being configured for engaging a suction unit (at least 40 and 60), wherein the suction unit is configured for suctioning urine exiting the penis through the tube into the suction unit [0053].
Forral further teaches the suction unit (at least 40 and 60) comprising: 
a reservoir (42); 
a conduit (37) engaged to and extending from the reservoir (Fig. 6) and being configured for engaging to the tube (90) for fluidically coupling the tube to the reservoir (Fig. 6); and 

Forral further teaches a connector (50) engaged to the tube (90) distal from the catheter assembly (20), corresponding to the panel of Kay panel and being configured for engaging the conduit (37) for fluidically coupling the tube to the reservoir (42) (Fig. 6).
Forral teaches a male catheterization system (Fig. 6) comprising a fastener (110) engaged to the tube (90) distal from the catheter assembly (20), corresponding to the panel of Kay, and being configured for selectively engaging skin of a user for fastening the tube to the user [0040]. Forral further teaches the fastener is adhesive tape type [0040].
Kay in view of Forral fails to teach the panel being substantially circularly shaped and comprised of silicone; a first sheath engaged to an inner surface of the first segment of the tube and being configured for wicking urine from the first segment into the second segment; a second sheath engaged to the first sheath and being configured for transferring the urine to the first sheath
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kay to incorporate the vacuum reservoir system of Forral to remove excess moisture and heat from the catheter [0047] and to prevent backflow of urine onto the penis [Forral 0049].

Kay in view of Forral and Cheng fails to teach the panel being substantially circularly shaped and comprised of silicone.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Kay in view of Forral with the wicking elements of Cheng to prevent urine from detracting from the health of the penile skin [Cheng 0009].
Laniado teaches a male external catheterization system (Fig. 1 and 2) comprising a panel (20) for attachment to the para-meatal area (Fig. 13D), the panel being substantially circularly shaped (Fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel shape of Kay in view of Forral and Cheng with the panel shape of Laniado as being obvious to try when choosing from the finite number of shapes available which are capable of wrapping around the para-meatal region of the user’s penis. 
Kay in view of Forral, Cheng and Laniado fails to teach the panel being comprised of silicone.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Kay in view of Forral, Cheng and Laniado with the material selection of Pierson to ensure the material is safe to contact the skin [Pierson 0009].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5645541 A describes an external male catheter with a tube to receive a penis, the tube having a bend and change in circumference.
US 20080183157 A1 describes an external male catheter with a tapered tube, an adhesive panel and reservoir.
US 20030149408 A1 describes an external catheter system wherein the tubing has a bend

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781